 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   ROGER YANG
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:19-CR-00219-KJM
12                   Plaintiff,
                                                              FINAL ORDER OF FORFEITURE
13           v.
14   JOHNATHAN DAVID SPRAGUE,
15                   Defendant.
16

17           On or about March 4, 2021, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 18 U.S.C. § 2253(a), based upon the plea agreement entered into between plaintiff and

19 defendant Johnathan David Sprague forfeiting to the United States the following property:

20           a. A Samsung Galaxy S9 cell phone
21           b. An Enermax Ostrog desktop tower
             c. A HP Pavilion laptop
22           d. An ANS UL40 cell phone
             e. A Western Digital external hard drive
23           f. A Toshiba external hard drive
24           Beginning on March 6, 2021, for at least 30 consecutive days, the United States published notice

25 of the Court’s Order of Forfeiture on the official internet government forfeiture site www.forfeiture.gov.

26 Said published notice advised all third parties of their right to petition the Court within sixty (60) days from

27 the first day of publication of the notice for a hearing to adjudicate the validity of their alleged legal interest

28 in the forfeited property.
                                                            1
                                                                                           Final Order of Forfeiture
 1          The Court has been advised that no third party has filed a claim to the subject property, and the time

 2 for any person or entity to file a claim has expired.

 3          Accordingly, it is hereby ORDERED and ADJUDGED:

 4          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 5 and interest in the above-listed property pursuant to 18 U.S.C. § 2253(a), including all right, title, and

 6 interest of Johnathan David Sprague.

 7          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 8 United States of America.

 9          3.      The U.S. Customs and Border Protection – Homeland Security Investigations shall maintain

10 custody of and control over the subject property until it is disposed of according to law.

11          SO ORDERED this 11th day of May 2021.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                         Final Order of Forfeiture
